Citation Nr: 0300932	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  01-03 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to April 
1953, and from April 1955 to September 1971.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a September 1999 rating decision of 
the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the September 1999 rating 
decision, the RO denied service connection for bilateral 
hearing loss.  

In February 2002, the veteran testified at a personal 
hearing before the RO, a transcript of which has been 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran was diagnosed with hearing loss in the 
left ear in service.

2. The veteran currently has a bilateral hearing loss 
disability.

3.  Left ear hearing loss disability is attributable to 
service.

4.  Competent evidence of a nexus between right ear 
hearing loss disability and service is not of record.


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).

2.  Right ear hearing loss was not incurred in or 
aggravated by service and sensorineural hearing loss may 
not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section four of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002)

The final rule implementing the VCAA was published on 
August 29, 2001, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001), and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  These regulations, likewise, 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before 
that date but not decided by the VA as of that date, with 
the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence 
and to 38 C.F.R. § 3.159 pertaining to VA assistance in 
the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  An April 1999 development letter gave 
the minimum requirements to establish a claim for a 
service-connected disability.  The Board is aware that the 
veteran claims that he did not receive this letter; 
however, it was not returned as undeliverable, and thus 
the veteran is presumed to have received it.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) 
(discussing that the presumption of regularity of the 
administrative process applies to notices mailed by VA)).  
Nevertheless, a March 2001 Statement of the Case provided 
the text of the pertinent regulations giving the criteria 
for establishing service connection, including 38 C.F.R. 
Section 3.303.  The RO also included the criteria to 
establish hearing loss "disability," 38 C.F.R. Section 
3.385.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  The April 1999 development letter indicated that 
the RO would obtain any medical records from VA or 
military sources.  The letter also indicated that the 
veteran was responsible for obtaining medical evidence 
from private doctors.  In addition, the March 2001 
statement of the case provided the text of 38 U.S.C.A. 
Section 5107, "Burden of Proof," and 38 C.F.R. Section 
3.159, "Department of Veterans Affairs assistance in 
developing claims."

Third, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In this case VA obtained the 
veteran's service medical records and the service records 
identified by the veteran in the February 2000 notice of 
disagreement.  Aside from private medical records from 
Scott & White, which the veteran has submitted, the 
veteran has not noted the existence of any other evidence 
that would aid in substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met by the RO.


II.  Factual Background

A July 1949 entrance examination and an April 1953 
discharge examination from the Navy showed that the 
veteran's hearing was reported as normal, 15/15 in each 
ear.

An April 1955 entrance examination for the Air Force 
showed that the veteran's hearing remained at 15/15 in 
each ear.  The veteran's hearing was also reported as 
15/15 in each ear in an April 1957 separation and re-
enlistment examination.  The April 1957 examination 
reported the following audiometric test results:


Hertz

250
500
1000
2000
3000
4000
8000
Left 
ear
0
5
0
0
-
5
5
Right 
ear
5
5
5
5
-
10
5

An audiometric test, reported on a "Hearing Conservation 
Data" form, dated November 1961, indicated that the 
veteran did not have any hearing loss at the time.  The 
form also indicated that the veteran had noise exposure of 
approximately an hour per day, and that he "seldom or 
never" wore ear protection other than dry cotton during 
exposure to loud noise.  The audiometric results were as 
follows:



Hertz

25
0
500
1000
1500
2000
3000
4000
6000
Left 
ear
X
10
5
X
5
0
15
-5
Right 
ear
X
15
10
X
10
0
15
-10

Another audiometric test, also reported on a "Hearing 
Conservation Data" form, dated April 1963, again indicated 
that the veteran did not have any hearing loss at the time 
and that the veteran had approximately an hour per day of 
noise exposure.  The form also indicated that the veteran 
wore ear protection other than dry cotton "always or 
frequently" during exposure to loud noise. The audiometric 
tests were as follows:


Hertz

25
0
500
1000
1500
2000
3000
4000
6000
Left 
ear

0
0
 
0
0
25
10
Right 
ear

5
0
 
5
-5
20
-5

Examination reports from July 1966, October 1968, and 
October 1970 routine examinations again reported normal 
hearing, although some loss of hearing was noted. The July 
1966 examination reported the following audiometric test 
results:


Hertz

25
0
500
1000
2000
3000
4000
6000
8000
Left 
ear
X
0
-5
-5
0
10
30
X
Right 
ear
X
5
-5
-5
-5
0
5
X

The October 1968 examination reported the following 
audiometric test results:


Hertz

25
0
500
1000
2000
3000
4000
6000
8000
Left 
ear
-
-10
-10
-10
-10
20
15
-
Right 
ear
-
-10
-10
-10
-10
0
-10
-

The October 1970 examination reported the following 
audiometric test results:


Hertz

25
0
500
1000
2000
3000
4000
6000
8000
Left 
ear
-
10
5
0
25
25
50
-
Right 
ear
-
20
10
0
25
25
0
-

The veteran's retirement examination, dated March 1971, 
reported minimal high frequency hearing loss in the left 
ear, asymptomatic.  The results were as follows:


Hertz

25
0
500
1000
2000
3000
4000
6000
8000
Left 
ear
-
0
0
0
0
10
45
-
Right 
ear
-
0
0
0
0
10
15
-

A recommendation was noted on the report to avoid 
hazardous noise.  A March 1972 examination report 
indicated normal ears with no hearing loss.  Finally, a 
physical examination report from April 1995 reported that 
the veteran's hearing was "grossly normal."

The records indicate that in January 1999 the veteran 
received hearing aids.  An audio examination report from 
April 2000 indicated the following:


Hertz

500
1000
2000
3000
4000
AVG
Left 
ear
20
30
30
45
55
40
Right 
ear
25
30
25
30
40
31

The speech recognition score was 92 percent bilaterally.  
The examiner entered a diagnosis of mild to moderate 
sensorineural bilateral hearing loss.  The examiner added 
that "[a]lthough contribution of past noise exposure 
cannot be specifically discounted, loss does not at 
present have [the] appearance of typical acoustic trauma."

An audio examination report from December 2001 indicated 
the following:


Hertz

500
1000
2000
3000
4000
AVG
Left 
ear
25
35
35
50
60
45
Right 
ear
25
35
35
45
45
40

Speech recognition score was 94 percent bilaterally.  The 
examiner entered a diagnosis of mild bilateral loss.

A private audio examination report dated May 2002 
indicated that audiometric testing showed bilateral, 
symmetrical high-frequency sensorineural hearing loss with 
speech discriminations of 90 percent.

At a personal hearing before the RO in February 2002, the 
veteran stated that his hearing loss began in 1973 but 
that he did not seek treatment.  He also stated that he 
did not have any noise exposure after service, but that 
during service in the Navy he worked in the engine room of 
a ship for four hours at a time.  His wife agreed with the 
veteran's statements.  In his February 2000 notice of 
disagreement, the veteran stated that the noise in the 
engine room was so great that it was necessary to 
communicate in sign language, and that the hearing 
protection was minimal.  The veteran also stated in his 
February 2000 notice of disagreement that while in the Air 
Force he worked on the flight line.  He stated that he was 
not issued hearing protection while working on the flight 
line because the aircraft with which he was working were 
propeller driven.



III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection for sensorineural hearing loss (an organic 
disease of the nervous system) may be granted if manifest 
to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(2002).  An organic disease of the nervous system is a 
chronic disease.  38 U.S.C.A. § 1101 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2002).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides the following:

[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test 
are less than 94 percent.

38 C.F.R. § 3.385 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



IV.  Analysis

a.  Left ear

During service, the veteran was diagnosed with hearing 
loss in the left ear.  He clearly had abnormality  at 6000 
Hertz in 1970 and 1971.  Although a hearing loss 
disability is defined by 38 C.F.R. § 3.385 (2002), and the 
veteran's hearing loss in service in the left ear did not 
meet this criteria, it is not determinative.

The issue is whether the veteran has a current disability 
and whether the current disability is linked to a disease 
or injury in service.  Ledford v. Derwinksi, 3 Vet. App. 
87, 89 (1992); Godfrey v. Derwinski, 2 Vet. App. 352 
(1992); Brannon v. Derwinski, 1 Vet. App. 314 (1991).

Here, the veteran has currently met the criteria for a 
hearing loss disability in his left ear.  See 38 C.F.R. 
§ 3.385.  The veteran still has sensorineural hearing loss 
and the current diagnosis of sensorineural hearing loss 
cannot be disassociated from the inservice high frequency 
hearing loss.  Thus, service connection is granted for 
hearing loss disability left ear.

b.  Right ear

The veteran has not alleged combat, therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) do not 
assist him in his claim for service connection.  The Board 
notes that the veteran was clearly exposed to noise in 
service and it accepts the veteran's statements that he 
was exposed to noise.  See 38 U.S.C.A. § 1154(a).

Having stated the above, it must be noted that 
sensorineural hearing loss was not diagnosed in the right 
ear or identified during service.  Additionally, 
sensorineural hearing loss was not manifested to a 
compensable degree within one year following the veteran's 
discharge from service.

After having carefully reviewed the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the grant of service connection for right ear 
hearing loss disability.  The reasons follow.

The Board notes that the veteran has a current right ear 
disability under 38 C.F.R. § 3.385.  The April 2000 exam 
showed an auditory threshold of 40 decibels or greater in 
the right ear at 4000 Hertz.  In addition, speech 
recognition was less than 94 percent bilaterally.  
Additionally, the Board notes that the veteran had some 
hearing loss in service on the left, but not the right.  
More importantly, there is no competent evidence showing 
that a right ear hearing loss disability was incurred in 
or aggravated by service or that current disability is 
otherwise related to service .  In fact, there is evidence 
to the contrary.  The examiner in the April 2000 
examination report specifically stated that "[a]lthough 
contribution of past noise exposure cannot be specifically 
discounted, loss does not at present have [the] appearance 
of typical acoustic trauma."  While the examiner did not 
rule out past noise exposure, he essentially stated that 
the veteran's current right ear hearing loss was more 
likely than not due to something other than acoustic 
trauma.  Such finding does not assist in the veteran's 
claim for service connection.

It must be noted that when the veteran underwent a VA 
examination in March 1972, the examiner stated that the 
veteran did not have hearing loss.  Thus, there is no 
competent evidence that sensorineural hearing loss was 
manifested to a compensable degree within one year 
following his most recent period of service.  The first 
objective finding of a right ear hearing loss disability 
was in April 2000, approximately 30 years after the 
veteran's discharge from service.  The private examination 
report from May 2002 as well as the December 2001 VA 
examination report are silent as to a medical nexus 
between the veteran's right ear hearing loss and service.  
Finally, the veteran claims that his hearing loss began in 
1973.  However, he has submitted no corroborative evidence 
in regard to the right ear.  

Although the veteran and his wife asserted that the 
current right ear hearing loss disability is the result of 
inservice noise exposure, they do not have the requisite 
knowledge of medical principles that would permit them to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim for service connection for right ear hearing loss 
disability, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for left ear hearing loss disability is 
granted.

Service connection for right ear hearing loss disability 
is denied.



		
	HOWARD N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

